Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145010 & (17)(19)(20)                                                                                Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  GE MONEY BANK,                                                                                           Brian K. Zahra,
           Plaintiff-Counter                                                                                          Justices
           Defendant-Appellee,
  v                                                                 SC: 145010
                                                                    COA: 306506
                                                                    Ingham CC: 11-000655-AV
  CONSTANCE HADDAD,
          Defendant-Counter
          Plaintiff-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration of the motion to
  quash subpoena and direct the transmission of the record is GRANTED. The motion to
  quash subpoena and direct transmission of the record is DENIED. The motion to waive
  fees and costs and for miscellaneous relief is DENIED; this ruling does not affect the
  Court’s earlier waiver of the defendant’s filing fee. The application for leave to appeal
  the March 16, 2012 order of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 24, 2012                       _________________________________________
         d0716                                                                 Clerk